          Case 5:20-cv-01280-G Document 17 Filed 02/23/21 Page 1 of 15




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

EVA KOPADDY, as Personal Representative )
of the Estate of RONALD GIVEN, deceased, )
                                         )
                        Plaintiff,       )
                                         )
v.                                       )               Case No. CIV-20-1280-G
                                         )
POTTAWATOMIE COUNTY PUBLIC               )
SAFETY CENTER, et al.                    )
                                         )
                        Defendant.       )

              DEFENDANTS DUGGAN’S AND WILLIAMS’ MOTION
                   TO DISMISS AND BRIEF IN SUPPORT

        COMES NOW Defendants J. Duggan and K. William (hereinafter “Defendants”)

and hereby move the Court to dismiss all of Plaintiff’s against them in Plaintiff’s

Complaint [Doc. 1]. This Motion is filed pursuant to Fed. R. Civ. P. 12(b)(6) as

Plaintiff’s Complaint fails to state a claim upon which relief can be granted as to these

Defendants. The following brief is submitted in support.

                         ARGUMENTS AND AUTHORITIES

   I.       PLEADING STANDARD UNDER TWOMBLY AND IQBAL

        In analyzing Plaintiff’s Complaint, “the court need accept as true only Plaintiff’s

well-pleaded factual contentions, not his conclusory allegations.” Hall v. Bellmon, 935

F.2d 1106, 1110 (10th Cir. 1991). The allegations must provide “fair notice of what the

claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). The initial pleading must contain

“[f]actual allegations [which are sufficient] to raise a right to relief above the speculative


                                              1
          Case 5:20-cv-01280-G Document 17 Filed 02/23/21 Page 2 of 15




level.” Id. It is the Plaintiff’s duty to allege “enough facts to state a claim to relief that is

plausible on its face,” not just conceivable. Id. at 570; Slater v. A.G. Edwards & Sons,

Inc., 719 F.3d 1190, 1196 (10th Cir. 2013) Robbins v. Oklahoma, 519 F.3d 1242, 1247

(10th Cir. 2008); see also Kay v. Bemis, 530 F.3d 1214, 1218 (10th Cir. 2007) (“Rather

than adjudging whether a claim is ‘improbable, factual allegations in a complaint must be

enough to raise a right to belief above the speculative level.’” (quoting Twombly, 550

U.S. at 555)).

       In Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008), the Tenth Circuit

noted that if a complaint is sufficiently devoid of facts necessary to establish liability that

it “encompass[es] a wide swath of conduct, most of it innocent, a court must conclude

that plaintiffs ‘have not nudged their claims across the line from conceivable to

plausible.’” (emphasis added). The Tenth Circuit observed that a Complaint must contain

either direct or inferential allegations respecting all the material elements necessary to

sustain a recovery under some viable legal theory. Id.

       The Tenth Circuit has repeatedly affirmed that generic accusations against the

“Defendants” fail to meet the “fair notice” standard under Rule 8. See Robbins v.

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008). This collective pleading is insufficient

under the plausibility standard. Robbins provides:

    Given the complaint's use of either the collective term “Defendants” or a list of
    the defendants named individually but with no distinction as to what acts are
    attributable to whom, it is impossible for any of these individuals to ascertain
    what particular unconstitutional acts they are alleged to have committed. See
    Atuahene v. City of Hartford, 10 Fed.Appx. 33, 34 (2d Cir., May 31, 2001)
    (granting a motion to dismiss for failure to provide fair notice under Rule 8 in
    part because “[t]he complaint failed to differentiate among the defendants,


                                               2
           Case 5:20-cv-01280-G Document 17 Filed 02/23/21 Page 3 of 15




    alleging instead violations by ‘the defendants' ”); Medina v. Bauer, 2004 WL
    136636, *6 (S.D.N.Y., Jan.27, 2004); Lane v. Capital Acquisitions and Mgmt.
    Co., 2006 WL 4590705, *5 (S.D.Fla., April 14, 2006).

Id. (emphasis added). Bryson, supra, emphasizes that “it is particularly important in such

circumstances that the complaint make clear exactly who is alleged to have done what to

whom, to provide each individual with fair notice as to the basis of the claims against him

or her, as distinguished from collective allegations against the state.” Id at 1290.

(emphasis in original, quoting Robbins 519 F.3d at 1249 – 50)

   II.      PLAINTIFF FAILS TO STATE ANY PLAUSIBLE STATE LAW
            CLAIM AGAINST DEFENDANTS INDIVIDUALLY

         Plaintiff has not set out any plausible claim versus either Defendant Duggan or

Defendant Williams in his Complaint.         Although it was expected, weeks ago, that

Plaintiff would file an Amended Complaint, she has not done so to this point. Hence,

Defendants will address the Complaint as filed.

         A. Plaintiff’s Negligence Claim Against Defendants Is Barred By The GTCA

         Plaintiff only asserts a Negligence claim against these Defendants in his

Complaint. She alleges, in a global and vague sense, “Defendants breached their duty to

Mr. Given when they removed him from psychiatric care at St. Anthony and placed him

in the general population at PCPSC.” [Complaint, Doc. 1, ¶ 42]. First, the latter part of

the sentence does not pertain to Officers Duggan and Williams, officers with the City of

Shawnee Police Department who do NOT assign, or have any authority to assign,

detainees to certain places within the County jail.

         Defendants will address the first facet of that allegation, inasmuch as it could



                                             3
          Case 5:20-cv-01280-G Document 17 Filed 02/23/21 Page 4 of 15




pertain to them, though Plaintiff has not carried out his duty to properly specify the

actors, see infra.   Accordingly, Defendants will treat this claim as though Plaintiff is

alleging they, as City of Shawnee officers, breached some duty to Mr. Given in

connection with the monitoring of him at the hospital and the taking of him to the County

jail, but this claim is vaguely stated. In any event, the claim, however adumbrated or

intended, is legally barred.

       Both officers were acting within the course and scope of their employment with

the City of Shawnee’s Police Department, and Plaintiff herself expressly alleges as much

in her Complaint.       Plaintiff alleges, “At all times relevant herein, Duggan was

acting…within the course and scope of his/her employment with the City of Shawnee

and/or Pottawatomie County…” [Doc. 1, ¶ 12]. The same allegation is made for Officer

Williams. [Doc. 1, ¶ 13]. This allegation is consequential for Plaintiff’s negligence

claim against each officer individually.

       As employees of the City of Shawnee, a political subdivision, at the time of the

incident, Defendants, officers of the Shawnee Police Department, acting in their course

and scope of their employment, as alleged by Plaintiff, cannot be sued for negligence.

Via the GTCA, the State of Oklahoma adopted the doctrine of sovereign immunity on its

behalf, as well as on behalf of its employees or employees of political subdivisions:

       The State of Oklahoma does hereby adopt the doctrine of sovereign
       immunity. The state, its political subdivisions, and all of their employees
       acting within the scope of their employment, whether performing
       governmental or proprietary functions, shall be immune from liability for
       torts.

51 Okla. Stat. §152.1(A). “The GTCA adopts the doctrine of sovereign immunity and


                                             4
         Case 5:20-cv-01280-G Document 17 Filed 02/23/21 Page 5 of 15




provides that the State, its political subdivisions, and all of their employees acting

within the scope of their employment, whether performing governmental or proprietary

functions, shall be immune from liability for torts.” Smith v. City of Stillwater, 2014 OK

42, 328 P.3d 1192, 1198, citing 51 O.S. § 152.1(A) and Nelson v. Pollay, 1996 OK 142, ¶

5, 916 P.2d 1369. (emphasis added)

       The State waived sovereign immunity only to the extent provided in the GTCA.

51 Okla. Stat. §152.1(B). However, sovereign immunity was not waived for

governmental employees, who remain immune from liability in tort. Id. In fact, an

employee of the State of Oklahoma, its agencies, or any political subdivision may not be

named as a defendant in a tort action that arises out of the performance of his or her

official duties. The GTCA expressly provides that "[i]n no instance shall an employee of

the state or political subdivision acting within the scope of his employment be named

as a defendant…" 51 Okla. Stat. §163(C)(emphasis added). See also Speight v. Presley,

203 P.3d 173, 179 (Okla. 2008) ("Designating an employee in his or her official capacity

as a named defendant…is improper under the OGTCA."); Wilson v. City of Tulsa, 91

P.3d 673, 678 (Okla. Civ. App. 2004) ("If [the state employee] was operating within the

scope of his employment, he cannot be held personally liable and should not have been

named in this lawsuit.").

       Plaintiff alleges Duggan and Williams were both acting within the scope of their

employment with the City of Shawnee and pleads no facts which would suggest

otherwise. The tort claim of negligence asserted against Defendants Duggan and

Williams individually cannot be legally maintained. Hence, Plaintiff's negligence claim,


                                            5
             Case 5:20-cv-01280-G Document 17 Filed 02/23/21 Page 6 of 15




and any other state law tort claims1, versus these Defendants should be dismissed.

    III.      ANY CLAIM VERSUS THE CITY OF SHAWNEE IS BARRED

    A. Plaintiff Fails To Plead A Plausible Claim Against Defendants In Their
       Official Capacity

           Plaintiff includes a claim against Defendants in their “official capacity as a law

enforcement officer.” [Doc. 1, Style]. However, such is not a proper predicate for an

official capacity claim. Such claims lie only against the final policymaker, not regular

officers of a city police department.

           Official capacity suits “generally represent only another way of pleading an action

against an entity of which an officer is an agent.” Monell v. New York City Dept. of Social

Services, 436 U.S. 658, 690 n. 55, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978). However, in

order to bring an official capacity claim against an officer, the officer must have “‘final

policymaking authority.’” Gros v. City of Grand Prairie, Tex., 181 F. 3d 613, 615 (5th

Cir. 1999)(quoting Jett v. Dallas Independent School District, 491 U.S. 701, 737, 109 S.

Ct. 2702, 105 L. Ed. 2d598 (1989)) (emphasis added). This is not present here.

           Defendants are alleged to be and are officers of the City of Shawnee Police

Department; they are not the Chief of Police or City Officials. They are not alleged to and

1
  If Plaintiff intends a Bosh, Art. 2 § 30 claim against these officers, this claim too is
subject to the provisions of the GTCA. Even before Barrios v. Haskell Cty. Pub.
Facilities Auth., No. CIV-17-325-SPS, 2019 WL 321409, at *1 (E.D. Okla. Jan. 24,
2019), this claim was not maintainable versus individual Defendants or grounded in law.
Shed v. Oklahoma Department of Human Services, 2017 WL 1496039 (E.D. OK April
25, 2017; Maher v. Oklahoma, 165 F.Supp.3d 1089, fn 3 (W.D. OK 2016); Koch v.
Juber, CIV-13-0750-HE, 2014 WL 2171753, fn. 8 (W.D. Okla. May 23, 2014). On
December 6, 2018, the Supreme Court of Oklahoma held that “‘constitutional’ torts are
now clearly ‘torts’ governed by the GTCA,” 432 P.3d 233, 239. In short, any Oklahoma
Constitutional claim against Defendants is barred, as it has been superseded by statute.

                                                6
         Case 5:20-cv-01280-G Document 17 Filed 02/23/21 Page 7 of 15




do not have final policymaking authority for the City of Shawnee relative to law

enforcement matters. An official capacity claim against them is inapposite and invalid.

   B. Any Tort Claim Against The City Of Shawnee Is Jurisdictionally Barred

      Even if such a claim is deemed properly made out as to the City of Shawnee, this

claim is also legally barred by the Governmental Tort Claim Act (GTCA) for Plaintiff’s

failure to comply with its Notice Provisions. Although Plaintiff alleges generically that

she submitted a Notice of Tort Claim on or about July 20, 2020, she is does not say to

whom this Notice was given. In Willborn v. City of Tulsa, 1986 OK 44, 721 P.2d 803,

805, the court emphasized that “the petition must factually allege either actual or

substantial compliance with § 156 of the Act” to avoid dismissal.          Otherwise, the

“petition is facially flawed.” Similarly, the court in Simington v. Parker, 2011 OK CIV

APP 28, 250 P.3d 351, 358, the court stated as follows:

    A petition must factually allege compliance with the GTCA's notice
    provisions…Simington does not allege he gave DRS notice of his claim as
    required under the GTCA, which specific facts are ‘necessary to invoke the
    power of the trial court to remedy the alleged tortious wrongs’ by DRS…Like
    the petitions and record in Girdner, Simington's petition and the record in this
    case ‘is silent as to whether he, in fact, followed the notice provisions of the
    GTCA and timely filed his petition after denial of the claim.’

(emphasis added). Plaintiff’s Complaint does not allege compliance with the GTCA as to

the City of Shawnee. It is thus subject to dismissal as to the City of Shawnee.

      Should the Court allow the allegation to suffice as to City of Shawnee, the claim is

nonetheless barred for failure to strictly abide by the notice provisions. The GTCA

imposes a three-step process for giving notice and filing suit against this Defendant.

First, the Plaintiff must provide a specific notice within one year of the date of the


                                            7
            Case 5:20-cv-01280-G Document 17 Filed 02/23/21 Page 8 of 15




incident.

       Specifically, 51 O.S. § 156(B) states, “A claim against the state or a political

subdivision shall be forever barred unless notice thereof is presented within one year

after the loss occurs.” (emphasis added). Strict compliance with the timing scheme of

the GTCA is required.      Substantial compliance is not sufficient.     Neal v. City of

Blackwell, 1983 OK 90, 670 P. 2d 587, 588; Trent v. Board of County Com’rs of

Johnston County, 1988 OK 15, 755 P.2d 615, 619.

       Even if Notice was provided to the City of Shawnee on July 20, 2020, Plaintiff

failed to present a Notice within one year after the loss occurred. Plaintiff alleges the

incident involving Defendant Duggan and Williams occurred “on or about January 8,

2019,” when law enforcement responded to a call at Tractor Supply and when Given was

transported to St. Anthony Hospital in Shawnee. [Doc. 1, ¶ 22; see also ¶ 23]. Plaintiff

alleges that Mr. Given “died on January 16, 2019.” [Id., ¶ 37]. Under either of those two

dates, Plaintiff had, at the latest, until January 16, 2020 to file a Notice for GTCA

purposes. See Section 156(F). January 2020 was before any Covid Orders issued by the

Supreme Court of Oklahoma or really before Covid had caused any alteration in the daily

affairs of Americans; such would eventually come in March 2020.

       Plaintiff’s failure is of jurisdictional import. In Shanbour v. Hollingsworth, 1996

OK 67, 918 P.2d 73, 75, the Oklahoma Supreme Court definitively stated:

       We determined in Cruse v. Atoka County Board of Commissioners that the
       Legislature consented to judicial enforcement of tort claims in the manner
       narrowly structured by the procedural requirements of §§ 156 and 157.
       Cruse determined that: 1) compliance with the written notice of claim and
       denial of claim provisions in §§ 156 and 157 are prerequisites to the state's


                                            8
          Case 5:20-cv-01280-G Document 17 Filed 02/23/21 Page 9 of 15




       consent to be sued and to the exercise of judicial power to remedy the
       alleged tortious wrong by the government; 2) judicial power is invoked by
       the timely filing of the governmental tort claims action pursuant to § 157;
       and, 3) expiration of the 180–day time period in § 157(B) operates to bar
       judicial enforcement of the claim against the government to which the
       Legislature waived sovereign immunity.

(emphasis added)(citing Cruse v. Atoka County Board of Commissioners, 1995 OK 143,

910 P.2d 998). Hall v. The GEO Group, Inc., 2014 OK 22, 324 P. 3d 399 provides,

“Compliance with the statutory notice provisions of the GTCA is a jurisdictional

requirement to be completed prior to the filing of any pleadings.” Id. at 404. (emphasis

added). Hall relies on well-established Oklahoma law in upholding the outright dismissal

of Plaintiff’s action, being that notice is a jurisdictional prerequisite to bringing any tort

action subject to the GTCA. Id. at Fn 2 (citing Harmon v. Cradduck, 286 P.3d 643, ¶28,

2012 OK 80) (Failure to present written notice as required by GTCA results in a

permanent bar of any action derivative of the tort claim.); see also Burghart v.

Corrections Corporation of America, 224 P.3d 1278, ¶¶11-13, 2009 OK CIV APP 76

       Plaintiff cannot sidestep this flaw by stating the parties are only at the Motion to

Dismiss stage. Visteon Corp. v. Yazel, 2004 OK CIV APP 52, 91 P.3d 690, 693 states,

“’[W]hen reviewing a factual attack on subject matter jurisdiction, a district court may

not presume the truthfulness of the complaint's factual allegations.’” (emphasis

added)(quoting from Holt v. U.S., 46 F.3d 1000 (10th Cir. (Ok) 1995), noting this

principle in Holt was discussed “under Rule 12(b)(1), the federal counterpart to §

2012(B)(1).”). Visteon therefore counsels, “’When a jurisdictional question arises, the

burden of proof is upon the party asserting that jurisdiction exists.’” Id. (emphasis



                                              9
           Case 5:20-cv-01280-G Document 17 Filed 02/23/21 Page 10 of 15




added)(quoting Union Bank v. Ferris, 1978 OK 149, 587 P.2d 454). With Defendants’

challenge, Plaintiff must prove facts which support this Court having subject matter

jurisdiction. No such facts can be proved, and any amendment would thus be futile.

         Plaintiff did not comply with the one year requirement under 51 O.S. § 156(B).

Hence, under clear Oklahoma law, this Court lacks subject matter jurisdiction over any

attempted GTCA claim. Plaintiff’s claim against the City of Shawnee, to the extent a

valid claim is even deemed alleged, is jurisdictionally barred and must be dismissed.

   IV.      PLAINTIFF’S COMPLAINT SIMPLY DOES NOT PRESS A SECTION
            1983 CLAIM AGAINST DEFENDANTS

         In her Complaint, Plaintiff pleads two other claims aside from Negligence:

“Excessive Force” and “Violation of Civil Rights- 42 U.S.C. 1983.” Neither of these

appear to relate to or involve Officers Duggan or Williams in any way. Both of these

claims are directed to events that occurred the Pottawatomie County Public Safety

Center, which is obviously not operated by the City of Shawnee or any of its officers.

For example, on the latter claim, Plaintiff alleges, “Defendants have an affirmative duty

to protect inmates from present and continuing harm…” [Doc. 1, ¶ 55]; “Defendant

Booth, Defendant Breonna Thompson and Pottawatomie County (PCPSC) had an

obligation… to maintain a jail…”        The allegations set out under Excessive Force,

although more vague and indefinite, appear to be directed to the altercation with Mr.

Givens that occurred at the PCPSC, which allegedly caused his physical injuries.

         Whatever Plaintiff’s intent regarding the inclusion or exclusion of Defendants

Williams and Duggan from these two claims, the Complaint itself fails to set forth either


                                            10
          Case 5:20-cv-01280-G Document 17 Filed 02/23/21 Page 11 of 15




clear or plausible claims against them as a matter of law. Plaintiff has failed to state a

claim against Defendants under governing pleading standards.            The United States

Supreme Court has held that, while the pleading standard of FED. R. CIV. P. 8 does not

require extensive factual allegations, “it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937,

1949 (2009). Plaintiff’s Complaint fails to state a claim under 42 U.S.C. § 1983 against

Defendants as it contains merely vague, collective accusations, and these accusations are

even divorced in time and place from the encounter involving Defendants and Mr. Given.

   V.      PLAINTIFF HAS NOT ALLEGED SUFFICIENT PERSONAL
           PARTICIPATION BY DEFENDANTS FOR ANY PLAUSIBLE
           SECTION 1983 CLAIM

        An individual defendant in a Section 1983 case must have sufficient personal

involvement in the alleged wrongs. Thomas v. Independence Township, 463 F.3d 285,

298 (3rd Cir. 2006); see also Matz v. Klotka, 769 F.3d 517, 528 (7th Cir. 2014). Brown v.

Montoya, 662 F.3d 1152, 1163 (10th Cir. 2011) states, “Personal liability ‘under § 1983

must be based on personal involvement in the alleged constitutional violation.’”

(emphasis added)(quoting Foote, 118 F.3d at 1423). Here, Plaintiff fails to assert what

Defendants allegedly did that plausibly could have constituted a constitutional violation.

Following Twombly, the Tenth Circuit has affirmed that a Complaint must contain

sufficient factual allegations to put a defendant on fair notice of what he or she is alleged

to have done that constitutes a claim under substantive law. See Ton Services, Inc. v.

Qwest Corp., 493 F.3d 1225, 1236 (10th Cir. 2007). The Supreme Court in Iqbal, 556

U.S. at 676 stated, “[A] plaintiff must plead that each Government-official defendant,

                                             11
          Case 5:20-cv-01280-G Document 17 Filed 02/23/21 Page 12 of 15




through the official's own individual actions, has violated the Constitution.” (emphasis

added).    Plaintiff has not done so here. “As § 1983 liability for damages for a federal

constitutional tort is personal, each defendant's conduct must be independently assessed,”

counsels Davis v. White, 794 F.3d 1008, 1013 (8th Cir. 2015).

       Plaintiff does not, as required by Twombly, Iqbal and progeny set forth what

Defendant Williams and Defendant Duggan allegedly did or did not do as to Plaintiff’s

decedent, Mr. Given, that connects with any Section 1983 claim.           Bryson v. Gonzales

534 F.3d 1282 (10th Cir. 2008) states that, in Section 1983 cases with multiple

Defendants, “it is particularly important in such circumstances that the complaint make

clear exactly who is alleged to have done what to whom.”            In contrast, Plaintiff uses

“Defendants” loosely throughout the Complaint.

       Rather than setting out Duggan’s or Williams’s own individual actions that

allegedly caused a particular constitutional violation at issue, Plaintiff resorts to collective

and vague accusations. For instance, Plaintiff’s Complaint reads:




[Doc. 1, ¶¶ 59-61].     First, these allegations concern what occurred at the PCPSC, the

County jail, an operation and an event in which these Defendants were not involved and

not alleged to have been involved. They fail to pertain to these Defendants.

                                              12
         Case 5:20-cv-01280-G Document 17 Filed 02/23/21 Page 13 of 15




       Second, even if somehow Plaintiff wished to loop in these Defendants for some

reason, Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008) proscribes the use of

“the collective term ‘Defendants’…with no distinction as to what acts are attributable to

whom.” Further, Plaintiff’s allegations, lumped together under the impermissible catch-

all of “Defendants,” are themselves vague and conclusory accusations. Lastly, Plaintiff

pairs legal rubric, and recitation of legal causes of action, with conclusory allegations.

This method is specifically proscribed by and insufficient under Twombly and progeny.

       In short, Plaintiff is master of her Complaint. She did not plead any Section 1983

claims against these Defendants; this ends the matter. Even if Plaintiff maintains she did

so, or meant to, her allegations in the Complaint do not rise to a plausible constitutional

violation for which Officers Duggan and Williams would have liability.          Certainly,

Plaintiff does not allege how either Defendant Williams or Defendant Duggan had any

personal participation in somehow causing the event that resulted in Mr. Given’s injuries.

Even if, arguendo, Defendant officers did not perform properly in some capacity, this is

not tantamount to a constitutional violation. Berry v. City of Muskogee, OKl, 900 F.2d

1489, 1495 (10th Cir. 1990)(“Deliberate indifference” requires “higher degree of fault

than negligence, or even gross negligence…”(emphasis added)(citing City of Canton v.

Harris, 489 U.S. 378, n. 7 (1989)).    Any Section 1983 claims deemed pending against

these Defendants plainly fail Twombly and progeny and should be dismissed.

       WHEREFORE, for the foregoing reasons, Defendants Duggan and Williams

respectfully requests that this Court enter an order dismissing all of Plaintiff’s claims

asserted against them for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6),


                                            13
         Case 5:20-cv-01280-G Document 17 Filed 02/23/21 Page 14 of 15




together with such further relief this Court deems just and proper.




                                                 Respectfully submitted,


                                                 s/ Carson C. Smith
                                                 Carson C. Smith, OBA #22303
                                                 Robert S. Lafferrandre, OBA #11897
                                                 PIERCE COUCH HENDRICKSON
                                                   BAYSINGER & GREEN, L.L.P.
                                                 1109 N. Francis Avenue
                                                 Oklahoma City, OK 73106
                                                 Telephone: (405)235-1611
                                                 Facsimile: (405)235-2304
                                                 csmith@piercecouch.com
                                                 rlafferrandre@piercecouch.com
                                                 Attorneys for Defendants Jake Duggan
                                                 And Korbin Williams, in their official
                                                 and individual capacities




                                            14
        Case 5:20-cv-01280-G Document 17 Filed 02/23/21 Page 15 of 15




                            CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of February, 2021, I electronically
transmitted the attached document to the Clerk of Court using the ECF System for filing.
Based on the records currently on file, the Clerk of Court will transmit a Notice of
Electronic Filing to the following ECF registrants:

      Ronald "Skip" Kelly        kellyron01@yahoo.com
      Kevin R. Kemper            kemperlawoffice@gmail.com
      Wellon B. Poe, Jr.         wbp@czwlaw.com


                                               s/ Carson C. Smith
                                               Carson C. Smith




                                          15
